DETAILED ACTION
This office action is in response to the application filed 04/23/2019. 

Election/Restriction
This application contains claims directed to the following patentably distinct species of flow path assembly. 
SPECIES A – FIGURE 4A
SPECIES B – FIGURE 4B
SPECIES C – FIGURE 4C
SPECIES D – FIGURE 5A
SPECIES E – FIGURE 5B
SPECIES F – FIGURE 5C
SPECIES G – FIGURE 6 
SPECIES H – FIGURES 7-8
SPECIES I – FIGURE 9
Species A  (FIG. 4A) is a flow path assembly wherein inter alia the outer wall 102 defines a flange 144 along a radially inner edge of the outer wall 102 at the forward end 88 of the combustor 80, and the inner wall 120 defines a flange 146 along a forward edge at the combustor forward end 88. See Figure 4A and ¶¶0056-0059. 
Species B (FIG. 4B) is a flow path assembly wherein inter alia the outer wall flange 144 is defined along an edge of the combustor dome portion of the unitary outer wall 102, and similarly, the inner wall flange 146 is defined along an edge of the combustor dome portion of the unitary inner wall 120. See Figure 4B and ¶¶0056-0059.  
Species C (Figure 4C) is a flow path assembly wherein inter alia the outer wall 102 defines the outer wall flange 144 along a forward edge of the outer wall 102, and the inner 
	Species D (Figure 5A) is a flow path assembly wherein inter alia combustor dome 118 includes an outer wing 152 and an inner wing 154. The outer wing 152 extends aft along the outer wall 102, and the inner wing 154 extends aft along the inner wall 120. See Figure 5A and ¶¶ 0061-0066. 
Species E (Figure 5B) is a flow path assembly wherein inter alia wing 152, 154 extends forward from the combustor dome body 156. See Figure 5B and ¶¶ 0061-0063 and ¶0067.
Species F (Figure 5C) is a flow path assembly wherein inter alia the combustor dome 118 includes a forward- extending inner wing 154 but no outer wing 152; rather, an outer end 158 of the combustor dome 118 extends to the outer wall 102, the inner wing 154 is pinned with the inner wall 120 at the forward end 88 of the combustor 80, and the outer end 158 is preloaded against the outer wall 102. See Figure 5C and ¶¶ 0061-0063 and ¶0068. 
Species G (Figure 6) is a flow path assembly wherein inter alia a first positioning member 162 extends from a first mounting component 164 attached to the outer casing 18 to a first receptacle 166 on the outer wall 102, and a second positioning member 172 extends from a second mounting component 174 attached to the outer casing 18 to a second receptacle 176 on the outer wall 102. Each of the first positioning member 162 and the second positioning member 172 is a generally cylindrical pin that passes through an aperture in the first mounting component 164 and is received in an opening 165 in the first receptacle 166. A first grommet 168 and a first bushing 167 in the first receptacle 166 position and retain the first positioning member 162 in the first receptacle 166, and a first nut 170 retaisn the first positioning member 162 within the first mounting component 164. A pin forming second positioning member 172 passes through an aperture in the second 
Species H (Figures 7-8) is a flow path assembly wherein inter alia positioning member 182 extends axially from a mounting component 184 into a slot 186 defined at an inner forward end 88a of the flow path assembly 101. A plurality of positioning members 182 extends axially aft from the external mounting component 184, and each positioning member 182 is configured as a generally cylindrical pin. Each of the plurality of positioning members 182 is received in one of a plurality of slots 186 defined in the outer and inner wall flanges 144, 146 of the inner forward end 88a of the flow path assembly 101. The inner wall 120 defines an inner wall flange 146 along a forward edge at the forward end 88. Slots 186 are defined through the outer and inner wall flanges 144, 146 such that the slots through each flange 144, 146 align when the flow path assembly 101 is assembled and such that a positioning member 182 is received in each slot 186. The outer wall 102 defines an outer lip 188 that contacts an aft outer axial support 190 and the inner wall 120 defines an inner lip 192 that contacts an aft inner axial support 194 to limit the axial movement of the flow path assembly 101. Outer and inner axial supports 190, 194 limit the aft axial movement of the flow path assembly 101. See Figures 7-8, ¶¶0077-0080. 
Species I (Figure 9) is a flow path assembly wherein inter alia a first positioning member 202 extends radially from a first mounting component 204 into an axial slot 206 defined in the outer wall 102 at the outer forward end 88b of the flow path assembly 101. The first mounting component 204 is external to and separate from the flow path assembly 101. The first positioning member 202 is configured as a generally cylindrical pin. Further, a second positioning member 212 extends radially from the first mounting component 204 
The species are independent or distinct because they are mutually exclusive configurations of flow path assemblies of a combustion/turbine section. Mutually exclusive characteristics have been described above. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.

Pursuant to MPEP § 808.02, there would be a serious burden on the examiner if restriction/election were not required. Specifically, the species require a different field of search. It is necessary to employ different search strategies, queries, and/or search terms, such that a search for one of the species is not likely to result in finding art pertinent to the other(s). Further, the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
June 07, 2021
/JASON H DUGER/Primary Examiner, Art Unit 3741